RESOLUCIÓN
Examinado el Recurso de Certificación Intrajurisdiccional, se provee “no ha lugar”.
Dado los importantes intereses de ambas partes, es conveniente y necesario que el Tribunal de Primera Instancia celebre una vista evidenciaría en o antes del 12 de junio de 2014 y como mínimo resuelva el caso en o antes del 26 de junio de 2014.

Notifíquese inmediatamente por teléfono, correo electrónico, fax y por la vía ordinaria.

*96Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Presidenta Señora Fiol Matta emitió la expresión siguiente:
Estoy conforme con denegar el recurso de certificación intrajurisdiccional. Entiendo que esta controversia debe ser resuelta por el Tribunal de Primera Instancia con premura y diligencia. Ahora bien, me parece innecesario sugerir a dicho foro un término particular para su resolución.
La Juez Asociada Señora Rodríguez Rodríguez emitió un voto particular disidente. El Juez Asociado Señor Feliberti Cintrón se inhibió.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo